Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the court that such or similar merchandise marked and described on the involved importations as J5196, and J4552 only, was not freely sold or, in the absence of sales, offered for sale on or about the date of exportation of the involved merchandise in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States plus when not included in such price the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, and,
IT IS HEREBY FURTHER STIPULATED AND AGREED, subject to the approval of the court that at the time of exportation to the United States of the merchandising undergoing appraisement such or similar merchandise to that marked and described herein as J5196, and J4552 only, was not freely sold or, in the absence of sales, offered for sale in the principal market of the United States for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade, and,
IT IS HEREBY FURTHER STIPULATED AND AGREED, subject to the approval of the court that the cost of materials and of fabrication or other processing of any kind employed in producing such or similar merchandise to the merchandise marked and described herein as J5196 and J4552, at a time preceding the date of exportation of the merchandise undergoing appraisement which would ordinarily permit the production of that particular merchandise in the ordinary course of business, plus an amount for general expenses and profit equal to that usually reflected in sales of merchandise of the same general class or kind as the merchandise undergoing appraisement which is made by producers in the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for shipment to the United States, plus the cost of all containers and coverings of whatever nature, and all other expenses incidental to placing the merchandise undergoing appraisement in condition, packed ready for shipment to the United States, are as follows:
J5196 $1.13 per dozen plus $833.33
J4552 $1.18 per dozen plus $2,222.22
IT IS FURTHER STIPULATED AND AGREED, that the cases be consolidated and submitted on this stipulation.
*691On the agreed facts, I find and hold cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the items here involved and that such values for the items in question are as follows:
J5196 $1.13 per dozen plus $ 833.33
J4552 $1.18 per dozen plus $2,222.22
Judgment will issue accordingly.